Citation Nr: 0811405	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral foot 
condition.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
1973 to 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 2005 and 
September 2006, of a Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 



FINDINGS OF FACT

1. In a rating decision in May 1995, the RO denied the 
veteran's claim of service connection for a bilateral foot 
condition; after he was notified of the adverse determination 
and of his procedural and appellate rights, he did not timely 
file an appeal of the adverse determination. 

2. The additional evidence presented since the rating 
decision in May 1995 relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

3. A bilateral foot disability was not affirmatively shown to 
have been present during service, degenerative changes of the 
first metatarsophalangeal joint and gout arthritis, were not 
manifest to a compensable degree within one year of 
separation from service, and a current bilateral foot 
disability, is unrelated to a disease, injury, or event of 
service origin.



4. The veteran's service-connected disabilities are: 
bronchial asthma, rated 30 percent disabling; hypertensive 
heart disease, rated as 30 percent; hypertension, rated 10 
percent; degenerative disc disease, L5-S1, with episodic 
right lower extremity radiculopathy, rated 20 percent, and; 
fracture of the left middle finger, retinal pigment 
epilethelium of the left eye, and hypertensive retinopathy 
associated with hypertension, rated as noncompensable; the 
combined disability rating is 70 percent.

5. The service-connected disabilities do not preclude the 
veteran from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1. Evidence received since the rating decision in May 1995 by 
the RO, denying the claim of service connection for a 
bilateral foot condition, is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

2. A bilateral foot condition to include gout was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In claims for increase, such as for a total disability 
rating, the VCAA notice requirements include notice of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Bilateral Foot Condition

As the application to reopen the claim of service connection 
for a bilateral foot condition is reopened, compliance with 
Kent as to the evidence necessary to reopen the claim is 
moot. 

The RO provided pre- and post- adjudication VCAA notice on 
the underlying claim of service connection for a bilateral 
foot condition by letter, dated in November 2004 and in 
October 2006.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.

Individual Unemployability

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2006 and in October 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
for compensation based on individual unemployability, namely, 
that the service-connected disabilities were of such severity 
that these precluded him from working and a minimal schedular 
rating of 70 percent, where there are two or more 
disabilities with at least one disability ratable at 40 
percent or more.  



The veteran was also informed that VA would obtain VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claim. The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection); of Kent v. Nicholson, 20 
Vet. App. 1 (2006) (the elements of the underlying claim of 
service connection); and of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (to the extent that the issue is 
unemployability and the minimum percentage requirements). 

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
service medical records.  

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations to evaluate the service-connected 
disabilities in relation to his claim for individual 
unemployability.  

As for the veteran's application to reopen the claim of 
service connection for a bilateral foot condition, although 
the veteran was not examined for the purpose of addressing 
the underlying claim of service connection, an examination 
was not required because there is no indication that the 
claimed disability may be associated with service and the 
competent medical evidence of record is sufficient to make a 
decision on the claim, and VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a causal connection between the claimed disability 
and service.  For these reasons, development for VA medical 
examinations is not warranted.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i). 

As the veteran has not identified any additional evidence 
pertinent to the claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Procedural History and Evidence Previously Considered

In a rating decision in May 1995, the RO denied the veteran's 
claim of service connection for a bilateral foot condition, 
on the basis that there was no competent medical evidence of 
bilateral foot condition in service or after service 
discharge.  After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not appeal the adverse determination and the 
determination became final by operation of law based on the 
evidence record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in May 1995 is summarized as follows:   

The service medical records show that in October 1974 the 
veteran presented complaints of right heel pain on standing.  
The clinician noted no injuries or plantar warts.  X-rays 
revealed no abnormalities.  An April 1977 report which 
recorded complaints of problems with the left foot for a year 
that were associated with ringworm.  Clinical notes show 
treatment for athlete's foot in April 1981.  In May 1981, the 
veteran was seen for corns on the 4th and 5th left foot toes.  
In January 1983, the veteran presented complaints of sore 
feet associated with a corn on the bottom left foot, no 
diagnosis was noted.  In April 1986, the veteran was treated 
for ingrown toe nails.  On retirement examination in 
September 1994, the veteran's feet were clinically evaluated 
as normal and the veteran denied a history of foot trouble.   

Current Application

Although the prior rating decision in May 1995 became final, 
it may nevertheless be reopened if new and material evidence 
is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claim of service 
connection was received in August 2004.  

As the claim to reopen was received in August 2004, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence consists of the following:

VA medical reports starting in January 2000, which recorded 
complaints of pain in the feet.  Reports in 2004 that show 
complaints of pain in the heels associated with long periods 
of standing at work.  A June 2004 report that contained 
complaints of right calcaneal pain.  Right heel X-rays in May 
2004 revealed a minimal calcaneal spur.  X-rays in July 2004 
showed hallux valgus and associated degenerative changes of 
the first metatarsophalangeal (MTP) joint.  A July 2005 
report that recorded complaints of pain in the middle toe of 
the left foot, and an assessment of acute onset of gout.  

Statements from the veteran relating his complaints of 
bilateral foot pain to service, to include an August 2005 
statement, wherein the veteran claimed that he had been 
recently diagnosed with gout which could be related to 
problems of the left 4th and 5th toes noted in the service 
medical records.  

The Board finds that the additional medical records, in 
particular the X-ray findings that revealed a right heel 
minimal calcaneal spur and hallux valgus with associated 
degenerative changes of the first MTP joint, and the clinical 
report that shows a diagnosis of gout, are new and material 
evidence because these relate to an unestablished fact 
necessary to substantiate the claim, that is, evidence of a 
current disability, the absence of which was the reason the 
claim was previously denied.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108. 



Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including gout, a form of arthritis, if gout is manifested to 
a compensable degree within the year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

Although the service medical records show complaints and 
treatment for right heel pain, ringworm, athlete's foot, 
corns, and ingrown toe nails, X-rays in taken in October 1974 
revealed no abnormalities, and on retirement examination in 
September 1994, the veteran's feet were clinically evaluated 
as normal, and notably the veteran denied a history of foot 
trouble.   

Consequently, the service medical records lack the 
combination of manifestations sufficient to identify any 
bilateral foot abnormality/disorder and sufficient 
observation to establish chronicity in service as 
distinguished from merely isolated findings.  As chronicity 
in service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, complaints of pain in the feet were first 
documented in January 2000, and X-rays in 2004 revealed a 
minimal calcaneal spur, hallux valgus primus and associated 
degenerative changes about the first MTP joint.  

The period without documented bilateral foot symptoms from 
1994 to 2000 is probative evidence against continuity of 
symptomatology and weighs against the claim that a bilateral 
foot disability, first documented after service, is related 
to service.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  The Board finds the 
absence of medical evidence of continuity of symptomatology 
outweighs the veteran's statements of continuity, rendering 
the lay evidence less probative than the medical evidence on 
the question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, service connection based on continuity of 
symptomatology is not established.

Also, the record shows that gout, form of arthritis, was 
first documented in 2005, December 2002, more than 11 years 
after service, well beyond the one- year presumptive period 
for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), there is no medical 
evidence of an association or link between the current 
bilateral foot disability and an established injury or 
disease of service origin.

As for the veteran's statements, relating his current 
bilateral foot disability to service, and as the veteran is 
competent to describe symptoms pertaining to his claimed 
disability, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation. 38 C.F.R. § 3.159;  Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  Therefore, the 
veteran's statements are not competent evidence on the 
question of medical causation, that is, whether the current 
bilateral foot disability is related an in-service injury, 
disease, or event.

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, the bilateral foot disability is not a 
condition under case law, where lay observation has been 
found to be competent and the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which is not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claim of service connection, as articulated 
above, the Board finds that service connection is not 
warranted on either a direct or presumptive basis.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim of service connection, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Individual Unemployability

Factual Background

The veteran's service-connected disabilities are: bronchial 
asthma, rated 30 percent; hypertensive heart disease, rated 
as 30 percent and hypertension, rated 10 percent, for a 
single disability of common origin for the purpose of 
establishing a single rating of 40 percent; degenerative disc 
disease, L5-S1, with radiculopathy, rated 20 


percent; fracture of the left middle finger, rated as 
noncompensable; retinal pigment epilethelium of the left eye, 
rated as noncompensable, and; hypertensive retinopathy 
associated with hypertension, rated as noncompensable.  The 
combined disability rating is 70 percent.

VA records show that in September 2004 the veteran 
contemplated quitting his job because it required him to be 
on his feet all the time and aggravated his back condition.  

In September 2005, the veteran stated that he had quit his 
job because of prolonged standing that aggravated his back 
disability.  

On VA examination in June 2006, the veteran was evaluated for 
individual unemployability on the basis of the service-
connected disabilities.  The veteran stated that he worked as 
a night auditor/franchise operator until October 2004, when 
he quit because of his back and knee problems.  The veteran 
complained of  episodes of flare-ups of pain, radiating to 
the mid-back, and daily back pain precipitated by lying down 
or prolonged standing.  The veteran used a back brace and a 
cane.  He denied loss of bladder or bowel control.  

Flexion of the back was to 90 degrees with pain at 40 degrees 
and further limitation of motion to 80 degrees with 
repetitive movement.  Extension and lateral rotation and 
lateral flexion were to 25 degrees.  There was no evidence of 
muscle spasm on the back, or obvious deformity in the 
curvature of the spine.  The examiner estimated mild to 
moderate impairment secondary to the veteran's back condition 
during acute flare-ups.  

The veteran also reported that his left middle finger would 
become numb and painful.  The veteran noted that in a prior 
employment he was required to type, which caused him pain in 
his hand.  With regards to activities of daily living, he 
noted difficulties tying his shoes.  As for the asthma, he 
experienced wheezing and mild dry coughing.  The veteran took 
medication for the condition.  He also took medication for 
hypertension.  

The veteran denied hospitalizations, visits to the ER or 
periods of incapacitation in the previous 12 months, for the 
service-connected disabilities.    

The examiner diagnosed fracture of the left middle finger 
with no residual functional impairment; degenerative disk 
disease, L5-S1 with chronic low back strain without evidence 
of radiculopathy; bronchial asthma; hypertension with mild 
cardiomyopathy, and; hypertensive retinopathy.  The examiner 
expressed the opinion that the service-connected middle 
finger, hypertension, and bronchial asthma posed no 
limitation in the veteran's normal occupational environment 
and the lower back condition posed mild occupational 
limitations.  

On VA eye examination in June 2006, the examiner found that 
the veteran had retinal pigment epithelial changes in the 
left eye  and mild hypertensive retinopathy in both eyes.  
The examiner identified no occupational or daily living 
limitations.  

In an October 2006 statement, the veteran claimed inability 
to work secondary to his back condition and due in part to 
the medications required for the service-connected 
disabilities, which made him feel dizzy and caused headaches 
along with inability to sleep.  

On VA examination in December 2006, the veteran indicated 
that after service discharge, he worked in a casino counting 
money, and thereafter as a night hotelman.  The veteran also 
worked as a security officer and most recently as a hotel 
night auditor.  

The veteran complained of constant lower back pain and 
burning sensation radiating to the right leg.  He complained 
of increased stiffness, fatigue, and lack of endurance.   The 
veteran denied rectal or bladder problems.  The examiner 
noted that the veteran used a Tens unit and Percocet, as 
needed, to treat the back pain.  

The pertinent findings were forward flexion of the back to 90 
degrees with mild pain starting at 70 degrees, backward 
extension to 30 degrees with discomfort, and rotation to 35 
degrees.  Repetitive flexion revealed mild fatigability.  
There was no evidence of muscle spasm or obvious deformity in 
the curvature of the spine.  The examiner noted mild 
impairment during periods of flare-ups.  The examiner found 
that the veteran had right lower extremity radiculopathy, and 
noted subjective decreased sensory deficit on the lateral 
aspect of the right foot.    

On examination, the veteran's heart sounds were regular.  The 
breath sounds were diminished to both lungs, but wheezing, 
rhoncus or rales were not heard.  The examiner noted that the 
veteran's complaints of numbness of the left hand were 
related to carpal tunnel syndrome, not the service-connected 
residuals of a fracture of the left middle finger.  The 
examiner found no evidence of functional impairment of the 
left hand due to residuals of a fracture on the tip of the 
middle finger of the left hand.   

The diagnoses were fracture of the left middle finger 
manifested by arthralgias of the finger; chronic low back 
strain secondary to mild degenerative disk disease at L5-S1 
and L4 with associated moderate stenosis with secondary 
episodic radiculopathy to the right lower extremity; 
cardiomyopathy, resolved, and; hypertensive cardiovascular 
disease manifested by global left ventricular hypertrophy and 
secondary ventricular diastolic dysfunction but preserved 
left ventricular function.  

The examiner identified the following work restrictions: no 
heavy lifting or prolonged standing or sitting.  The examiner 
expressed the opinion that the veteran was capable of working 
a sedentary job.  

In support of his claim, the veteran submitted a June 2007 
statement from his former supervisor, M.K., who indicated 
that the veteran had stopped working because of problems with 
his back, knees, and feet.  M.K. provided a work history for 
the veteran as a Night Auditor, Front Desk Representative and 
Front Desk Supervisor.  M.K. noted that one of the positions 
held by the veteran required a lot of walking, climbing 
stairs and lifting, and it was not a desk job.  



In his application for a total disability rating, the veteran 
stated that he last worked full time as a night auditor in 
October 2004, that he left the job due to his 
service-connected back disability, but he also referred to 
knee and foot pain, and that he not tried to find employment 
since he became too disabled to work.  He stated that he 
completed two years of college.  

Rating Criteria

A total disability rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.

If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

With a 40 percent combined disability rating for hypertensive 
heart disease and hypertension, and two other compensable 
disabilities with a combined rating of 70, the veteran meets 
the schedular requirements of 38 C.F.R. § 4.16(a).  The 
remaining question is whether the veteran is unemployable by 
reason of his service-connected disabilities.

Consideration may be given to a veteran's level of education, 
employment history, and vocational training, in arriving at a 
conclusion, but not to his age or the impairment caused by 
any nonservice-connected disability.  38 C.F.R. §§ 4.16, 
4.19.

The veteran essentially contends that his service-connected 
back disability renders him unemployable.  

On VA examination in June 2006, the veteran was able to flex 
to 90 degrees with pain starting at 40 degrees, and backward 
extension, lateral rotation and left and right lateral 
flexion, were to 25 degrees. 

Similarly, on VA examination in December 2006, the veteran 
reported constant lower back pain and right lower extremity 
radiculopathy.  Forward flexion of the lumbar spine was to 90 
degrees with mild pain starting at 70 degrees, backward 
extension was to 30 degrees with discomfort, and rotation was 
to 35 degrees.  Both examiners expressed the opinion that 
there was mild to moderate impairment secondary to the 
veteran's back condition during acute periods of flare-ups.  
The examiner in December 2006 expressed the opinion hat the 
veteran was capable of sedentary work.  

As for the veteran's service-connected bronchial asthma, 
hypertensive heart disease, hypertension, retinal pigment 
epilethelium of the left eye, and residuals of a fracture of 
the left middle finger, the evidence does not show and the 
veteran does not contend that these disabilities prevent him 
from securing and maintaining gainful employment.  On 
examination in June 2006, the examiner expressed the opinion 
that that the service-connected conditions of the middle 
finger, hypertension and brachial asthma, and eye conditions 
posed no limitation in normal occupational environment.  To 
the extent that the veteran complained of numbness and pain 
in the left hand, in December 2006 the VA examiner attributed 
these symptoms to carpal tunnel syndrome, as opposed to the 
service-connected residuals of a left middle finger fracture.  

And there is no evidence in the record to support a finding 
that the side effects of medications that the veteran takes 
for the service-connected disabilities prevent him from 
working.



The evidence of record shows that after service, the veteran 
worked in a casino, as a security officer, as a hotel night 
auditor, as a front desk representative and as a front desk 
supervisor.  While M.K. indicated that the veteran had 
stopped working because of problems with his back, knees, and 
feet, only the back disability is service-connected.  

The VA examiners expressed the opinion that there was mild to 
moderate impairment secondary to the veteran's back condition 
and the findings by VA examiners do not support a finding 
that the low back disability in combination with the other 
service-connected disabilities are of such severity as to 
preclude substantially gainful employment, considering the 
veteran's level of education and work experience.  And 
although the veteran has not worked since 2004, being 
unemployed does not equate to unemployability for the purpose 
of a total rating under 38 C.F.R. § 4.16. 

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for a total disability rating as the evidence does 
not demonstrate that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.

ORDER

As new and material evidence has been presented, the claim of 
service connection for a bilateral foot condition is 
reopened.  To this extent only, the appeal is granted. 

On the merits of the claim, service connection for a 
bilateral foot condition is denied.

A total disability rating for compensation based on 
individual unemployability is denied.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


